—Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered December 23, 1994, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the fourth degree.
As the result of an incident in which a quantity of cocaine was found in defendant’s automobile, defendant pleaded guilty to the crime of attempted criminal possession of a controlled substance in the fourth degree. In accordance with the plea agreement, defendant was sentenced to a term of 2⅓ to 7 years in prison and required to pay a $5,000 fine. Inasmuch as defendant waived his right to appeal the judgment of conviction, he is precluded from challenging the sentence on the ground that it is harsh and excessive. However, even if we were to consider defendant’s claim on the merits, we would not find, in view of defendant’s admission that he supported himself through the sale of drugs, that the sentence imposed is harsh or excessive. Accordingly, we decline to disturb County
Court’s judgment.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.